              Case:19-00584-jwb           Doc #:35-4 Filed: 09/09/2020     Page 1 of 1




                             UNITED STATES BANKRUPTCY COURT
                              WESTERN DISTRICT OF MICHIGAN
IN RE:
         TAMMY LYNETTE NADEAU
         FKA TAMMY CHAMBERLAIN                           HONORABLE JAMES W. BOYD
                                                         CASE NO. 19-00584-JWB
                                                         CHAPTER 13
            DEBTOR.
_________________________________/
       ORDER FOR RELIEF FROM AUTOMATIC STAY AND FOR WAIVER
          OF PROVISIONS OF FRBP 4001(a)(3) AS TO HYUNDAI LEASE
                               TITLING TRUST

         Hyundai Lease Titling Trust (“Creditor”) having filed its Motion for Relief from the

Automatic Stay and for Waiver of the Provisions of FRBP 4001(a)(3); no parties having filed an

objection to said Motion pursuant to the Notice of Motion; and the Affidavit of No Objection

having been filed in this matter:

         IT IS ORDERED that:

         1)     The Automatic Stay of 11 U.S.C. ' 362 is terminated as to the interest of Hyundai

Lease     Titling    Trust    in    the     2017   Kia    Sorento,   Vehicle   Identification   No.

5XYPGDA31HG280754.

         2)     The Creditor is free to pursue its applicable non-bankruptcy remedies with respect

to its interest in the subject vehicle.

         3)     Rule 4001(a)(3) of the Federal Rules of Bankruptcy Procedure is waived and the

Creditor may immediately enforce and implement this Order.

                                            END OF ORDER

Prepared by:
CRAIG S. SCHOENHERR, SR. (P32245)
Attorney for Creditor
O’REILLY RANCILIO P.C.
Sterling Town Center
12900 Hall Road, Suite 350
Sterling Heights, MI 48313-1151
